Citation Nr: 1106654	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  04-11 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

[The issue of entitlement to service connection for irritable 
bowel syndrome, claimed as due to undiagnosed illness, is 
addressed in a separate decision issued concurrently with this 
decision.]


REPRESENTATION

Appellant represented by:	Michael G. Smith, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to June 1988, 
and from March 1989 to September 1992.  She also had service in 
the reserves from 1993 to 1997.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision by the Department of Veterans 
Affairs Medical and Regional Office Center (RO) in Wichita, 
Kansas.  The Veteran testified at a Travel Board hearing before 
the undersigned in June 2004.

In March 2006, the Board denied the claim of service connection 
for IBS, and remanded the claim of service connection for PTSD.  
The Veteran appealed the Board's denial of service connection for 
IBS to the United States Court of Appeals (Court) of Veterans 
Claims.  

In October 2007, the Court vacated the Board's decision and 
remanded the claim to the Board pursuant to the terms of the 
parties' Joint Motion for Remand.  The IBS issue will be 
addressed in a separate decision.

The issue of this decision involves the claim of service 
connection for PTSD.  Notably, there are indications of a 
psychiatric problem other than PTSD.  An RO rating decision in 
April 2005 denied service connection for depression, and that 
determination was not appealed to the Board.  As such, the issue 
before the Board is limited to the PTSD claim.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (discussing 
the scope of a claim when multiple psychiatric diagnoses are 
present). 

In a decision dated June 2009, the Board denied the Veteran's 
claim of entitlement to service connection for PTSD.  The Veteran 
appealed this determination to the Court.  In an order dated May 
28, 2010, the Court remanded the case to the Board pursuant to 
the terms of a JMR by the parties.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for PTSD.  She reports many 
alleged in service stressors.  The two primary stressors at issue 
are (1) whether her confirmed exposure to SCUD missile attacks is 
productive of her PTSD and (1) whether her alleged personal 
assaults are corroborated and, if so, whether they are productive 
of her currently diagnosed PTSD.

The parties to the JMR have concluded that the Veteran did not 
have adequate notice under 38 C.F.R. § 3.304(f)(5) (recently 
redesignated from prior citation at 38 C.F.R. § 3.304(f)(4)) as 
to the types of credible supporting evidence that may be 
presented to substantiate a personal assault PTSD stressor.  The 
parties appear to conclude that the Board's June 2009 decision 
found that a November 2002 RO letter satisfied the notice 
requirements on this issue.  The JMR, however, provides no 
acknowledgment that the Board spent a paragraph discussing this 
issue in the context of prejudicial error. 

In the June 2009 decision, the Board specifically found that the 
Veteran had actual knowledge of the provisions of 38 C.F.R. 
§ 3.304(f) and that she had specifically waived her right to 
further VCAA notice so that any notice error was non-prejudicial 
in nature.  The parties make no reference to this fact.  The 
Board addressed this issue as follows:

Important for this case, the Veteran is a VA rating 
specialist with experience in adjudicating VA 
disability claims.  In a statement received in June 
2003, the Veteran specifically cited the provisions of 
38 C.F.R. § 3.304(f) and has provided extensive 
argument regarding the "marker" evidence in this 
case.  See Statement received June 2003; VA Form 9 
received April 2004; Travel Board hearing transcript 
dated June 2004; and August 2008 VA staff psychiatrist 
opinion.  In June 2008, the Veteran specifically 
waived her right to further VCAA notice, and requested 
immediate adjudication of her claim.  The Board has 
carefully reviewed these statements, and finds that 
the notice requirements identified in Patton and 
required by 38 C.F.R. § 3.304(f)(3) have been 
satisfied.

In rendering any decision, the Court has a statutory mandate to 
take due account of the rule of prejudicial error in rendering 
its decisions.  See 38 U.S.C.A. § 7261.  The Court has also 
cautioned against ordering further development which would serve 
no useful purpose other than result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

It is unclear why the parties did not discuss the role of 
prejudicial harm on the Patton issue, given that the Board 
specifically analyzed this issue in the context of prejudicial 
error and the fact that this Veteran VA rating specialist 
specifically cited this notice provision and waived further VCAA 
notice.  

Although further notice will serve no useful purpose, the Board 
remands this claim to comply with the JMR mandate of additional 
notice of a regulation that the Veteran is clearly aware of.

The parties to the JMR also determined that the VA examination 
opinions of record are ambiguous as to whether the Veteran's 
exposure to SCUD attacks has been productive of her PTSD.  The 
JMR refers to a January 2009 PTSD examiner's conclusion that the 
Veteran was "experiencing symptoms of both the conceded [SCUD] 
and non-conceded stressors [assault]" as potentially concluding 
that the Veteran's SCUD missile attack stressor was productive of 
her PTSD.  This report noted that a prior clinician had listed 
the SCUD missile attack as a PTSD stressor.

VA regulations require that a diagnosis of PTSD must be 
established in accordance with 38 C.F.R. § 4.125(a), which simply 
mandates that, for VA purposes, all mental disorder diagnoses 
must conform to the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  38 C.F.R. § 3.304(f).  VA Rating agencies 
must be thoroughly familiar with this manual to properly 
implement the directives of 38 C.F.R. § 4.125.  38 C.F.R. 
§ 4.130.
Under DSM-IV, a diagnosis of PTSD must be supported by exposure 
to an extreme traumatic stressor involving direct personal 
experience of an event that involves actual or threatened death 
or serious injury, or other threat to one's physical integrity; 
or witnessing an event that involves death, injury, or a threat 
to another person; or learning about unexpected or violent death, 
serious harm, or threat of death or injury experienced by a 
family member or other close associate (Criterion A1). 
Additionally, the person's response to the event must involve 
intense fear, helplessness, or horror (or in children, the 
response must involve disorganized or agitated behavior) 
(Criterion A2).   
Once the stressor has been established, a PTSD diagnosis requires 
that the traumatic event be persistently reexperienced (Criterion 
B), that the patient manifest persistent avoidance of stimuli 
associated with the trauma and numbing of general responsiveness 
(Criterion C), and persistent symptoms of increased arousal 
(Criterion D).  The full symptom picture must be present for more 
than 1 month (Criterion E), and the disturbance must cause 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning. (Criterion 
F).

As such, the fact that an individual manifests symptoms of PTSD 
is not, in and of itself, sufficient to warrant a diagnosis of 
PTSD.

As noted by the Board in the June 2009 decision, the January 2009 
VA examiner specifically concluded that it was "less likely than 
not" that the Veteran's SCUD missile stressor contributed 
significantly to the currently diagnosed PTSD.  In so finding, 
the VA C&P examiner noted an inability to elicit from the Veteran 
specifics regarding the breakdown of the frequency and intensity 
of PTSD SCUD-related stressors being experienced, and found 
insufficient evidence that the SCUD missile stressor was 
productive of PTSD.

In short, the examiner concluded that the Veteran may have 
demonstrated PTSD symptoms related to the SCUD missile attacks 
but that she did not meet Criterion B, C and D to warrant a 
diagnosis of PTSD due to the SCUD missile attacks.  Thus, the 
Board notes great concern that the parties to the JMR overlooked 
their duty to understand the requirements for diagnosing PTSD 
under DSM-IV.  

The Board also expresses great concern that the parties to the 
JMR quoted language to support their positions which was taken 
greatly out of context of what was actually being stated by the 
Board.

Similarly, the parties to the JMR determined that the Board's 
improperly found that a June 2008 VA examiner's report, with 
addendum dated November 2008, supported a finding that the 
Veteran's PTSD "was not caused by the SCUD stressor."  In 
particular, the parties quoted the examiner's statement that "I 
cannot ascribe [the Veteran's PTSD] as being specifically related 
to the Scud attack" as being insufficient evidence to support 
the conclusion reached by the Board.

On this issue, the Board must first note that the parties to the 
JMR once again take the VA examiner comments greatly out of 
context, which provides no benefit to the Veteran or the VA 
adjudication system.  In the June 2009 decision, the Board felt 
compelled to quote in full the November 2008 VA addendum opinion 
which stated as follows:

The veteran was seen by this examiner on June 2, 
2008.  At that time, the C-file was not available for 
review.  I did, however, conduct an interview with 
the veteran in which she reported symptoms of post-
traumatic stress disorder.  She indicated that these 
nightmares related to a sexual assault.  She did not, 
at any time during the examination, report stressors 
related to a Scud attack.  I note that in a December 
10, 2002 report from Dr. [K], she reported incoming 
Scud attacks and sexual assault in the Persian Gulf.  
At that time, her stressors she reported was of a 
sexual assault, and she was given a diagnosis in that 
December of 2002 of post-traumatic stress disorder 
symptoms.  

Based on the information available, while I believe 
the veteran meets the criteria for diagnosis of post-
traumatic stress disorder, I cannot ascribe it as 
being specifically related to the Scud attack.  The 
information she provided on examination was evidence 
for a link between a sexual assault and post-
traumatic stress disorder.  On examination, she 
did not provide evidence of a link between Scud 
attacks and PTSD symptoms.  As I noted in the 
examination, I did not find evidence in reviewing the 
veteran's C-file in June of 2008 that would indicate 
that the veteran displayed change in behavior or work 
performance following the sexual assault she alleges 
occurred in Saudi in 1991.  As I noted again in the 
addendum, I cannot confirm the stressor and thus 
cannot confirm a nexus.

(emphasis added).

The examiner's comments speak for themselves on this issue, as 
the examiner specifically stated that the Veteran "did not 
provide evidence of a link between Scud attacks and PTSD 
symptoms" on examination.  This fact, in an of itself, would 
appear to the undersigned to strongly indicate that the Veteran 
does not have PTSD based on the alleged Scud missile attack.  
Simply stated, the Veteran own statements to the examiner provide 
highly probative evidence against the claim that she has PTSD (or 
PTSD "symptoms") associated with the alleged Scud missile 
attack). 

Similar to the VA examiner in 2009, this examiner found that the 
Veteran did not meet Criterion B, C and D to warrant a diagnosis 
of PTSD due to the SCUD missile attacks

For these reasons, the Board finds that a VA examiner addendum on 
these "issues" raised by the JMR is not required.

Regarding the alleged sexual assault, the Board does not dispute 
the very serious nature of sexual assault in the military and the 
fact that sometimes these events are not documented in the 
record, which is why the Board must review the Veteran's 
statements in detail.  The Board notes that in its June 2009 
decision dedicated approximately 9 pages specifically addressing 
the various PTSD stressor allegations raised by the Veteran and 
the witness statements attempting to corroborate those events.  
The Board need not, at this time, reiterate the entire 
discussion.  However, the Board raised the issue that the Veteran 
alleged three separate versions of personal assault stressors 
which were contradictory in which the only certain fact to be 
ascertained was that all three versions alleged could not be 
true.  This is not simply a situation where the Veteran's many 
statements have mild deviations based on a normal problem 
associated with recalling a traumatic event many years ago.  The 
Board attempted to make the finding very clear:  The Veteran is 
not telling the truth regarding this event.  Such a finding 
undermines the Veteran's creditability regarding all claims 
before the Board.     

In any event, the parties to the JMR have raised the issue as to 
whether the fact that the Veteran had been engaged in a physical 
altercation with a male veteran unrelated to sexual assault could 
be productive of her PTSD.  None of the competent evidence of 
record suggests that this alleged physical altercation has 
anything to do with her PTSD.  However, as the Board wishes to 
avoid any potential basis for another joint motion, and in light 
of the basis of the prior joint motion, the Board will request an 
addendum opinion on this particular issue. 

Finally, in argument presented in August 2010, the Veteran's 
representative requested that the Veteran's claim be assessed 
under new rules which relax the evidentiary stressor verification 
requirements when a veteran was exposed to fear of hostile 
military or terrorist activity.  See 75 Fed. Reg. 39843 (July 13, 
2010) (codified at 38 C.F.R. § 3.304(f).  The Veteran's exposure 
to a SCUD missile attack has been conceded, and it is unclear how 
this provision provides any benefit to the Veteran.  To avoid any 
potential basis for remand, the Board will request the RO to 
provide the Veteran notice of these new criteria.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice under 38 C.F.R. 
§ 3.304(f)(5) as to the types of credible supporting 
evidence that may be presented to substantiate a 
personal assault PTSD stressor; and notice of the 
relaxed stressor verification provisions pertaining to 
certain events under 38 C.F.R. § 3.304(f)(4).

2.  Obtain the following records: (a) the Veteran's 
clinical records of VA psychiatric treatment since 
August 2009; and (b) the complete medical file of Dr. 
J.L. of Lakewood Behavioral Health Associates.

3.  Once all of the above development has been 
completed, schedule the Veteran for VA psychiatric 
examination for the sole purpose of determining 
whether the Veteran's physical altercation with a male 
Veteran (which the Board determines was unrelated to a 
sexual assault) is at least as likely as not 
productive of her PTSD.  

In rendering an opinion, the examiner's attention is 
directed to the Board's determination that the Veteran 
has alleged three separate rape/assault episodes which 
all cannot be deemed true and render her many 
allegations as being totally non-credible.  The 
examiner should review the prior examination reports, 
the Veteran's many statements and examination findings 
to arrive at this opinion.

In rendering an opinion, the examiner is requested to 
explain why or why not the Veteran meets the criteria 
for a PTSD diagnosis on the alleged physical assault 
event alone.  The examiner should explain the 
rationale for all opinions expressed and conclusions 
reached.

3.  Thereafter, readjudicate the claim.  If the 
benefit sought on appeal is not granted, the Veteran 
and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

